Plaintiff seeks to recover moneys for transportation services performed for the Government. This case came before the court pursuant to a memorandum report of the commissioner stating that at a pretrial conference the parties, upon consideration of the pleadings, plaintiff’s request for admission of facts, defendant’s response, the schedules of the parties, and a subsequent audit by the General Accounting Office,.agreed that the net amount due plaintiff is $10,016.86. On May 26, 1972 the court, by order, entered judgment for plaintiff for $10,016.86, and dismissed defendant’s counterclaim with prejudice.